IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0254
                             Filed October 20, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JACK LEE CARSON, JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cass County, Jeffrey L. Larson,

Judge.



      Jack Carson Jr. appeals his criminal conviction. AFFIRMED.



      William J. O'Brien, Omaha, Nebraska, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by Mullins, P.J., and May and Ahlers, JJ.
                                            2


MULLINS, Presiding Judge.

       Jack Carson Jr. appeals his conviction of possession of a controlled

substance with intent to deliver. He argues (1) the court erred in denying his

motion to suppress “because the purported alerts by the drug dog” on his vehicle

“did not provide probable cause to search” and (2) his attorney was ineffective in

failing to challenge the constitutionality of the traffic stop.

I.     Background

       This case focuses on the reliability of Odin, a narcotics detection dog. In

the fall of 2018, following a program consisting of eighty hours of training, Odin

was certified as a narcotics detection dog. Since then, he and his handler, Deputy

Nathan Pigsley of the Shelby County Sheriff’s Department, have participated in

ongoing training a minimum of sixteen hours per month. Deputy Kyle Quist is a

canine handler with the Cass County Sheriff’s Department and is a master trainer.

He was Odin’s trainer culminating in Odin’s certification and has been training

police dogs in the neighborhood of twenty-five years.             Quist explained the

difference between a dog’s alert and final response when searching as follows:

              An alert is the untrained response that the dog gives. That’s
       the natural reactions that this dog gives when it locates odor that it is
       trained—that you have trained it to find.
              The final response is the trained response to that odor. So
       basically to break it down, the alerts are the changes that the dog
       goes through when it hits the odor—when it gets into the odor that it
       finds. The final response would be the sit or lay down or scratch or
       whatever it’s trained to do when—after the alert basically.

He also explained a final response does not always follow an alert. This typically

results from the dog smelling the odor it is searching for but not being able to

connect it to a source. Pigsley testified to the same. Pigsley also explained Odin’s
                                           3


alerts include head snapping, heavy nasal sniffing, discontinued wagging of the

tail, erecting his tail, body stiffening, sitting and staring with perked ears, and going

up on his hind legs. Odin is a passive dog, meaning he would sit or lay down for

his final response. According to Pigsley, Odin’s success rate in locating narcotics

is 95.83%.

       On or about May 5, 2019, Carson was the subject of a traffic stop. Pigsley

and Odin arrived on the scene. Pigsley deployed Odin on the vehicle, which had

its windows open. Pigsley testified Odin exhibited the following alerts: “Head snap

back, heavy nasal sniffing, ears perked forward, stopped search speed, more

heavily nasal sniffing, ears perked up again, tail went erect, a short sit and then

continued. Jumping up with heavy nasal sniffing.” However, Odin did not make a

complete final response, which, for Odin, is to sit and stare. However, video

footage from the stopping officer’s dashcam appears to show Odin sitting down

very briefly. Pigsley testified the alerts indicated Odin detected an odor he was

trained to detect, but a lack of a complete final response meant he could not locate

the source. When the video was played at the suppression hearing, Pigsley

testified as to the points Odin alerted as shown on the video.

       Daniel Bowman, also a trainer of police dogs, testified on behalf of the

defense. He has trained between 350 and 400 dogs over the last thirty-some

years. As to alerts and responses, Bowman testified as follows:

              An alert is a physical reaction that a dog displays in response
       to a certain stimulus. In a scenting exercise, alerts are often given in
       three stages: A primary, a secondary and then what is known as a
       confirming response which is also called sometimes the indication.
              In narcotics detection, an example of a preliminary alert might
       be a head snap back and change in respiration. That’s usually
       followed by some type of a secondary alert such as squaring the
                                           4


       body or beginning to bracket in an attempt to identify the exact
       source of the odor. The confirming response would be the dog’s
       trained response. Basically a sit and stare.

Bowman agreed that all dogs do not alert in the same ways. Upon his review of

the video of Odin’s deployment, when asked whether he “observe[d] any behavior

changes . . . that Odin provided that would justify a determination of probable cause

in this incident,” Bowman answered in the negative. He testified he also did not

notice Odin exhibit any alerts.     He explained, “[T]here’s nothing in the dog’s

behavior that matched his behavior in the training records. So you would expect

the dog to perform very, very close to the way he performs when he encounters

the odor in training.” In his report Bowman criticized the detail of Odin’s training

records. When Pigsley was asked whether he agreed with Bowman’s assessment,

he answered in the negative, explaining Bowman is unfamiliar with Odin’s

behavioral indicators and not all dogs are the same.

       Carson was criminally charged as a result of items found in the ensuing

search of his vehicle. In September, Carson filed a motion to suppress, in which

he challenged the reliability of Odin, citing his alleged deficient training records and

performance, Odin’s unfamiliarity with the conditions of the stop, and the fact that

Odin never demonstrated a final response. Quoting United States Supreme Court

case law, he also noted the circumstances surrounding any particular alert may

undermine the case for probable cause. Carson requested all evidence obtained

as a result of the search be suppressed because the search was not supported by

probable cause.

       Following a suppression hearing, the district court denied the motion to

suppress. The court found Odin’s positive alerts on the vehicle were sufficient to
                                         5


formulate probable cause to search the vehicle. Generally, the court found Pigsley

and Odin were each properly trained and certified, Carson’s complaints about their

training and training documentation did not undermine that conclusion, and the

alerts on the vehicle absent a final response were sufficient to establish probable

cause.

         The matter proceeded to a bench trial on the minutes of evidence, and the

court found Carson guilty on count one and not guilty on count two. Carson

appealed following the imposition of sentence.

II.      Standard of Review

         “When a defendant challenges a district court’s denial of a motion to

suppress based upon the deprivation of a state or federal constitutional right, our

standard of review is de novo.” State v. Smith, 919 N.W.2d 1, 4 (Iowa 2018)

(quoting State v. Coffman, 914 N.W.2d 240, 244 (Iowa 2018)).                 “[W]e

independently evaluate the totality of the circumstances as shown by the entire

record.” Id. (alteration in original) (quoting State v. White, 887 N.W.2d 172, 175

(Iowa 2016)). “Each case must be evaluated in light of its unique circumstances.”

Coffman, 914 N.W.2d at 244 (quoting State v. Kurth, 813 N.W.2d 270, 272 (Iowa

2012)). We give deference to the district court’s findings of fact, but we are not

bound by them. State v. Storm, 898 N.W.2d 140, 144 (Iowa 2017).

III.     Analysis

         A.    Motion to Suppress

         Carson argues the court wrongly denied his motion to suppress, asserting

Odin’s purported alerts did not establish probable cause. The State contests error

preservation on this claim, claiming the motion to suppress did not raise this
                                           6


specific argument. We assume without deciding Carson minimally preserved error

and elect to reach the merits of his claims. See 33 Carpenters Constr., Inc. v.

State Farm Life & Cas. Co., 939 N.W.2d 69, 76 (Iowa 2020).

       “The Fourth Amendment of the United States Constitution,” as applied to

the states by the Fourteenth Amendment, “and article I, section 8 of the Iowa

Constitution protect individuals against unreasonable searches and seizures.”

State v. Naujoks, 637 N.W.2d 101, 107 (Iowa 2001); accord State v. McNeal, 867

N.W.2d 91, 99 (Iowa 2015). Evidence obtained following a violation of these

constitutional protections is generally inadmissible at trial. See Wong Sun v.

United States, 371 U.S. 471, 484–85 (1963); Mapp v. Ohio, 367 U.S. 643, 654–55

(1961); Naujoks, 637 N.W.2d at 111.

       “A police officer has probable cause to conduct a search when the facts

available to the officer would warrant a person of reasonable caution in the belief

that contraband or evidence of a crime is present.” Florida v. Harris, 568 U.S. 237,

243 (2013) (altered for readability). The test for probable cause is not an exact

science. See id. “Finely tuned standards such as proof beyond a reasonable

doubt or by a preponderance of the evidence . . . have no place in the [probable-

cause] decision.” Id. at 243–44 (alterations in original) (quoting Illinois v. Gates,

462 U.S. 213, 235 (1983)). All that is “required is the kind of ‘fair probability’ on

which ‘reasonable and prudent [people,] not legal technicians, act.’” Id. at 244

(alteration in original) (quoting Gates, 462 U.S. at 231, 238).         “In evaluating

whether the State has met this practical and common-sensical standard, we . . .

look[] to the totality of the circumstances.” Id. There are no “rigid rules, bright-line
                                           7


tests, [or] mechanical inquiries”—we follow “a more flexible, all-things-considered

approach.” Id.

       A drug dog’s reliability does not “depend on the State’s satisfaction of

multiple, independent evidentiary requirements.” Id. at 245. “[E]vidence of a dog’s

satisfactory performance in a certification or training program can itself provide a

sufficient reason to trust his alert,” and “[i]f a bona fide organization has certified a

dog after testing his reliability in a controlled setting, a court can presume (subject

to any conflicting evidence offered) that the dog’s alert provides probable cause to

search.”   Id. at 246–47.     “The same is true, even in the absence of formal

certification, if the dog has recently and successfully completed a training program

that evaluated his proficiency in locating drugs.” Id. at 247. That said, a defendant

is entitled “to challenge such evidence of a dog’s reliability, whether by cross-

examining the testifying officer or by introducing his own fact or expert witnesses.”

Id. A defendant can do this by challenging the adequacy of the dog’s certification

or training and examining how the dog performed in those settings and in the field.

Id. “And even assuming a dog is generally reliable, circumstances surrounding a

particular alert may undermine the case for probable cause—if, say, the officer

cued the dog (consciously or not), or if the team was working under unfamiliar

conditions.” Id.

       So the question before us “is whether all the facts surrounding [Odin’s]

alert[s], viewed through the lens of common sense, would make a reasonably

prudent person think that a search would reveal contraband or evidence of a

crime.” See id. at 248. Carson does not argue Odin’s training was insufficient or

that Odin is not generally reliable. We have Pigsley’s testimony that Odin alerted
                                         8


on the car, and Bowman’s competing testimony that Odin did not alert. The video

shows the following. Pigsley and Odin begin the sniff at the front of the driver side

of the vehicle. They make a pass along that side of the vehicle to the rear and

around the back of the vehicle. Odin exhibits some interest in the rear of the

passenger side of the vehicle and slows his search, then the pair make a pass

along the passenger side of the vehicle and around the front. While making these

passes along the vehicle, Pigsley leads Odin by running his hand along the vehicle.

On the pass along the passenger side of the vehicle, Odin jumps up onto the car

twice. They begin a second pass along the driver side of the vehicle. When next

to the front door, Odin snaps his head back and goes into a sitting position for a

split second before continuing to follow Pigsley’s hand along the car. He then

jumps up on the trunk before proceeding around the back of the car, where he

again exhibits interest in the rear of the passenger side of the car. They turn

around for another pass along the driver’s side to the front of the car and then

make another full counterclockwise pass around the vehicle before discontinuing.

Pigsley testified Odin was exhibiting heavy nasal breathing throughout the search,

which Bowman was unable to dispute because the video had no audio.

       Odin’s ongoing training records show the following. On September 11,

2018, Odin trained on marijuana, methamphetamine, cocaine, and heroin in a

building setting. His alerts included heavy nasal breathing, perking his ears, and

head snapping, and he entered final response on each find. On September 12,

Odin trained on methamphetamine, heroin, marijuana, and cocaine on vehicles

and boxes. His alerts included head snapping, heavy nasal sniffing, and stiffening

his tail, and he entered final response on each find. On September 15, Odin
                                        9


trained on cocaine, methamphetamine, and ecstasy on vehicles and items. His

alerts included head snapping and slowing his search speed, and he entered final

response upon each find.        On September 17, Odin trained on heroin,

methamphetamine, cocaine, ecstasy, and marijuana on parcels, vehicles, and

buildings. His alerts included head snapping, heavy nasal breathing, perked ears,

slowing his search speed, and he went into final response on each find. On

September 18, Odin trained on methamphetamine, cocaine, marijuana, and heroin

in a garage setting. His alerts included head snaps and heavy nasal breathing,

and he entered final response on all but one of four finds. On September 20, Odin

trained on marijuana and cocaine. His alerts included slowing his search speed

and heavy nasal sniffing. He went into final response on one find, only alerted on

another, and missed the third. On September 26, Odin trained on marijuana,

methamphetamine, heroin, and ecstasy, on vehicles and parcels.         His alerts

included head snapping and heavy sniffing, and he entered final response upon

each find.

      On October 2, Odin trained on cocaine, methamphetamine, heroin, ecstasy,

and marijuana on a residence and a vehicle. His alerts included head snapping,

slowing his search speed, and heavy sniffing, and he entered final response on

each find. On October 21, Odin trained on methamphetamine, ecstasy, heroin,

hashish, and cocaine in a building setting. His alerts included head snapping,

standing on his hind legs, and heavy sniffing, and he entered final response on

each find.

      On November 13, Odin trained on methamphetamine, marijuana, and

cocaine. As to methamphetamine, his alerts included changing his search speed,
                                        10


standing on his back legs, and heavy breathing, but he did not enter final response.

For marijuana and cocaine, his alerts included heavy sniffing, and he entered final

response on each find. On December 5, Odin trained on marijuana, heroin, and

cocaine in a building setting. His alerts included heavy sniffing and head snapping.

He entered his final response on each find. On January 11, 2019 Odin trained on

detection of marijuana, cocaine, and methamphetamine on vehicles. His alerts

included heavy sniffing, snapping his head back and forth, and slowing his search

speed. He entered his final response on each find.

       On February 5, Odin trained on marijuana and methamphetamine on a

building and vehicle. His only alert was heavy sniffing, and he entered his final

response on each of his three finds.         On February 14, Odin trained on

methamphetamine, marijuana, and cocaine on trailer and vehicles. His alerts

included heavy sniffing and head snapping. He entered final response on each

find. On February 21, Odin trained on heroin, cocaine, marijuana, ecstasy, and

methamphetamine in a building setting. His alerts included heavy sniffing, erect

tail, perking of the ears, and head snapping. He was unable to find the heroin, he

alerted on cocaine but did not enter final response, and he entered final response

on marijuana and ecstasy.

       On March 9, Odin trained on marijuana, methamphetamine, and heroin in

a building and garage setting. His alerts included head snapping, heavy nasal

breathing, and erecting his tail. He quickly entered final response on each find.

On March 15, Odin participated in six exercises: one on marijuana; two on

methamphetamine; and one each on ecstasy, cocaine, and heroin. His alerts

included standing on his hind legs, stopping search speed, heavy sniffing, ear
                                         11


perking, and erecting his tail. As to each separate exercise, he entered his final

response. On March 21, Odin trained on cocaine, methamphetamine, marijuana,

and heroin. His alerts included stopping or slowing search speed, perking his ears,

heavy sniffing, going up on his hind legs, and large sweeping strokes of his tail.

As to each separate exercise, he entered his final response. On April 11, Odin

trained on methamphetamine, marijuana, heroin, and cocaine in vehicles. His

alerts included heavy sniffing and perked ears, and he entered final response on

each find. On April 25, Odin trained on methamphetamine, marijuana, cocaine,

heroin, and ecstasy in vehicles. His alerts included head snapping, slowing his

search speed, heavy sniffing, erecting his tail, and perking his ears. Of the five

searches, he entered his final response on all but one occasion.

       So we return to the video evidence, which shows Odin slowing his search

speed on various occasions, jumping up on the car multiple times,1 and snapping

his head back before briefly entering his final response and continuing. We also

have Pigsley’s uncontested testimony that Odin engaged in heavy nasal sniffing.

Contrary to Bowman’s testimony, all of this behavior is consistent with the alerts

Odin exhibited in training. While entering a final response in training was the norm,

there were occasions where Odin only alerted. As Quist and Pigsley testified, a

final response does not always follow an alert, which typically results from the dog

smelling the odor it is searching for but not being able to connect it to a source.




1While Carson claims Pigsley cued Odin to jump up on the car, the video could be
characterized that way on one occasion he jumped up, but not the others.
                                          12


       Based on the exhibition of several alerts common to this dog, we find this

sniff was up to snuff. Odin’s reliable alerts on the vehicle provided the officers with

probable cause to search, so we affirm the denial of Carson’s motion to suppress.

       B.     Ineffective Assistance of Counsel

       Carson argues his counsel was ineffective for failing to challenge the

constitutionality of the traffic stop. Judgment and sentence were entered in early

2020, well after the amendment to Iowa Code section 814.7 stripped our authority

to consider ineffective-assistance claims on direct appeal. See State v. Damme,

944 N.W.2d 98, 103 & n.1 (Iowa 2020).

IV.    Conclusion

       We affirm the denial of Carson’s motion to suppress and his conviction.

       AFFIRMED.